                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
EAG/FTB                                             271 Cadman Plaza East
F. #2018R02344                                      Brooklyn, New York 11201




                                                    February 8, 2021


By FedEx and ECF

Marshall L. Miller, Esq.
Shawn G. Crowley, Esq.
Andrew Chesley, Esq.
Kaplan Heckler & Fink LLP
350 Fifth Avenue, Suite 7110
New York, NY 10118

                Re:    United States v. Bryan Cho
                       Criminal Docket No. 21-040 (AMD)

Dear Counsel:

               Enclosed please find the government’s discovery in accordance with Rule 16 of
the Federal Rules of Criminal Procedure. As discussed, the government expects to make
additional productions on a rolling basis. The government also requests reciprocal discovery
from the defendant.

I.     The Government’s Discovery

       A.       Statements of the Defendant

              Reports documenting statements made by the defendant to federal agents are
enclosed and Bates labeled CHO000026690 and CHO000026862– CHO000026876.

       B.       The Defendant’s Criminal History

                The government is unaware of any prior criminal history for the defendant; the
results of a query of law enforcement databases pertaining to the defendant is enclosed and Bates
labeled CHO000026877.

       C.       Documents and Tangible Objects

              Enclosed are a number of documents and materials that the government has
obtained from various third parties. The relevant custodians are identified below along with the
corresponding Bates ranges for the documents and materials provided.1 All of the documents
and materials described in this subsection C are being produced pursuant to our agreement that
you will not further disseminate them (other than to your client), subject to the subsequent entry
of an applicable protective order.

 Custodian                                           Bates Range
 American Airlines                                   CHO-000005607 - CHO-000005612
 American Express                                    CHO-000000006 - CHO-000000009
 Apple                                               CHO-000000010 - CHO-000000011;
                                                     CHO-000005615 - CHO-000005617
 Asiana Air                                          CHO-000005613 - CHO-000005614
 AT&T                                                CHO-000000012 - CHO-000001619;
                                                     CHO-000005618 - CHO-000017521
 Bank of America                                     CHO-000001620 - CHO-000004841
 Barclays Bank of Delaware                           CHO-000004842 - CHO-000005023
 Board Packager                                      CHO-000017522 - CHO-000017527
 Capital One                                         CHO-000005024 - CHO-000005566
 Charter Communications                              CHO-000017529 - CHO-000017533
 Citibank                                            CHO-000005567 - CHO-000005598
 Comcast                                             CHO-000005599 - CHO-000005602
 DropBox                                             CHO-000017534 - CHO-000017535
 Edgewater Mortgage                                  CHO-000017536 - CHO-000023293
 Englewood Hospital                                  CHO000026890 - CHO000026893
 Experian                                            CHO-000023294 - CHO-000023299
 Facebook                                            CHO-000023340 - CHO-000023350
 Federal Reserve Bank of New York                    CHO-000023351 - CHO-000024458
 Frontier Communications                             CHO-000024459 - CHO-000024459
 Go Daddy                                            GD000001 - GD000051
 Google                                              CHO-000024460 - CHO-000024483
 HSBC                                                CHO-000026594 - CHO-000026689
 IBM                                                 CHO-000024484 - CHO-000024509
 Interactive Brokers                                 CHO-000024510 - CHO-000024519
 JP Morgan Chase                                     CHO-000024520 - CHO-000026013
 Korean Air                                          CHO-000026014 - CHO-000026025
 Manhattan Mini Storage                              CHO-000026026 - CHO-000026044
 MD Squared                                          CHO-000026045 - CHO-000026152
 Mercedes Benz                                       CHO-000026153 - CHO-000026219
 Mercedes Benz Manhattan                             CHO-000026220 - CHO-000026278
 Microsoft                                           CHO-000026279 - CHO-000026280
 New Jersey Motor Vehicle Commission                 CHO-000026281 - CHO-000026291

       1
          Please note that Bates numbers CHO000005603 – CHO000005606;
CHO000017528; and CHO000026878 have been intentionally omitted.

                                                 2
 Custodian                                          Bates Range
 Ritz-Carlton                                       CHO-000026292 - CHO-000026303
 Scott Segal                                        CHO-000026304 - CHO-000026358
 Skype                                              CHO-000026359 - CHO-000026364
 Standard Chartered Bank                            CHO-000026365 - CHO-000026370
 Stanford Federal Credit Union                      CHO-000026371 - CHO-000026470
 The Clearing House Payments Company                CHO-000026471 - CHO-000026482
 T-Mobile                                           CHO-000026483 - CHO-000026490
 Transunion                                         CHO-000026491 - CHO-000026505
 United Airlines                                    CHO-000026506 - CHO-000026554
 Verizon                                            CHO-000026555 - CHO-000026563
 Washington Dc Dep’t of health                      CHO-000026564 - CHO-000026565
 Whats App                                          CHO-000026566 - CHO-000026567
 Woori Bank                                         CHO-000026568 - CHO-000026593

               In addition, pursuant to your request, the government is also producing the
metadata for certain images seized from an electronic device (an iPhone 8) obtained during the
course of the government’s investigation. The metadata and corresponding images have been
Bates labeled CHO000026879 – CHO000026889. Also enclosed are tax return information
(Bates labeled CHO000026733 – CHO000026861); OGE 450 disclosure forms (Bates labeled
CHO000026691 – CHO000026732); and certain email correspondence (Bates labeled
CHO00000001 – CHO000000005).

              You may examine the physical evidence discoverable under Rule 16, including
original documents, by calling me to arrange a mutually convenient time.

       D.      Reports of Examinations and Tests

              The government will provide you with copies of any additional reports of
examinations or tests in this case as they become available.

       E.      Expert Witnesses

                 The government will comply with Fed. R. Crim. P. 16(a)(1)(G) and Fed. R. Evid.
702, 703 and 705 and notify you in a timely fashion of any expert that the government intends to
call at trial and provide you with a summary of the expert’s opinion.

              The identity, qualifications, and bases for the conclusions of each expert will be
provided to you when they become available.

       F.      Brady Material

              The government is not aware of any exculpatory material regarding the defendant.
The government understands and will comply with its continuing obligation to produce
exculpatory material as defined by Brady v. Maryland, 373 U.S. 83 (1963), and its progeny.

                                                3
               Before trial, the government will furnish materials discoverable pursuant to Title
18, United States Code, Section 3500, as well as impeachment materials. See Giglio v. United
States, 405 U.S. 150 (1972).

       G.      Other Crimes, Wrongs or Acts

                  The government will provide the defendant with reasonable notice in advance of
trial if it intends to offer any material under Fed. R. Evid. 404(b).

II.    The Defendant’s Required Disclosures

                The government hereby requests reciprocal discovery under Rule 16(b) of the
Federal Rules of Criminal Procedure. The government requests that the defendant allow
inspection and copying of (1) any books, papers, documents, data, photographs, tapes, tangible
objects, or copies or portions thereof, that are in the defendant’s possession, custody or control,
and that the defendant intends to introduce as evidence or otherwise rely on at trial, and (2) any
results or reports of physical or mental examinations and of scientific tests or experiments made
in connection with this case, or copies thereof, that are in the defendant’s possession, custody or
control, and that the defendant intends to introduce as evidence or otherwise rely upon at trial, or
that were prepared by a witness whom the defendant intends to call at trial.

               The government also requests that the defendant disclose prior statements of
witnesses who will be called by the defendant to testify. See Fed. R. Crim. P. 26.2. In order to
avoid unnecessary delays, the government requests that the defendant have copies of those
statements available for production to the government no later than the commencement of trial.

               The government also requests that the defendant disclose a written summary of
testimony that the defendant intends to use as evidence at trial under Rules 702, 703, and 705 of
the Federal Rules of Evidence. The summary should describe the opinions of the witnesses, the
bases and reasons for the opinions, and the qualification of the witnesses.

III.   Emails Sent and Received by Defendants Incarcerated at a Bureau of Prisons Facility

                The government may request that the Bureau of Prisons (“BOP”) produce to the
government emails sent and received by the defendant during his period of incarceration at a
BOP facility (collectively, “BOP email communications”). While it is the government's position
that BOP email communications, including those between the defendant and his attorneys and
other legal assistants and paralegals on their staff, are not privileged communications, in most
instances, the government will request that the BOP exclude from any production
communications between the defendant and his attorneys and other legal assistants and
paralegals on their staff, if you provide the full email addresses for such attorneys, legal
assistants and paralegals by February 12, 2021. To enable this process, the government requests
that you send an email to the undersigned Assistant U.S. Attorneys with the list of email
addresses in the body of the email. If you subsequently wish to provide an email address for an
additional attorney, legal assistant or paralegal or change any of the previously-provided email
addresses, you should send an email with the complete list of email addresses, including email
addresses that remain unchanged, in the body of the email.
                                                 4
IV.    Future Discussions

                If you have any questions or requests regarding further discovery or a disposition
of this matter, please do not hesitate to contact me.

                Please be advised that, pursuant to the policy of the Office concerning plea offers
and negotiations, no plea offer is effective unless and until made in writing and signed by
authorized representatives of the Office. In particular, any discussion regarding the pretrial
disposition of a matter that is not reduced to writing and signed by authorized representatives of
the Office cannot and does not constitute a “formal offer” or a “plea offer,” as those terms are
used in Lafler v. Cooper, 132 S. Ct. 1376 (2012), and Missouri v. Frye, 132 S. Ct. 1399 (2012).

                                                     Very truly yours,

                                                     SETH D. DUCHARME
                                                     Acting United States Attorney

                                              By:     /s/
                                                     Elizabeth A. Geddes
                                                     F. Turner Buford
                                                     Assistant U.S. Attorneys
                                                     (718) 254-6430/6483

Enclosures

cc:    Clerk of the Court (AMD) (by ECF) (without enclosures)




                                                 5
